DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	Three (3) sheets of drawings were filed on September 13, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 11 is  objected to because of the following informalities:  Claim 11 fails to include a preamble and transition term in addition to the at least one recited method step as required by 37 C.F.R. 1.75 (e).  See MPEP § 608.01(i).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zerfas et al. (US 2009/0180745 A1) in view of Bhongale et al. (US 2019/0136639 A1).
Regarding claim 11; Zerfas et al. discloses a method comprising a transmitting a laser beam having a power of from about 10 W to about 20 kW (laser energy source 10 transmits a laser beam Q having a power between 1 W and 10 kW; see paragraph 26 and Figure 1) through a contaminated optical connector assembly (connector portion 120, 225; see paragraphs 25, 27 and 34; see Figures 1 and 2A; the examiner notes ) comprising a multiple clad fiber (optical fiber 150, 251; see paragraphs 27 and 34).
Zerfas et al. does not specifically disclose that the multiple clad fiber is a triple clad fiber, or that the light is transmitted without causing detrimental thermal effects to the fiber or the connector from contamination in the assembly.  The examiner takes Official notice that triple clad fibers are known to one of ordinary skill in the art and are commonly used for the purpose of obtaining a desired optical transmission profile at the fiber output.  Bhongale et al. teaches that a cladded optical fiber may include a carbon based coating to protect the fiber from adverse environmental conditions, including heat, and contaminates (see paragraphs 15 and 18).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a triple clad fiber with a carbon based coating thereon as the multiclad fiber (150, 251) in the invention of Zerfas et al. for the purpose of incorporating a  triple clad fiber with having a desired optical transmission profile at the output thereof and for use in a contaminated connector system without causing detrimental thermal effects to the fiber or the connector from contamination in the assembly.
Allowable Subject Matter
Claim 9 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant known part art, does not disclose or render obvious a method of transmitting a laser beam through a fiber optic connector assembly, as defined by claim 9, the method comprising: 
(a) transmitting a laser beam through the fiber optic connector assembly; 
wherein the fiber optic connector assembly comprises: 
(i) a triple clad fiber having a proximal and distal end, defining a length therebetween; the fiber comprising a core, an inner cladding in direct contact with the core, a second cladding adjacent to inner cladding, and an outer cladding adjacent to the second cladding; 
(ii) wherein along a proximal portion of the length of the fiber the outer cladding has been removed, defining a proximal length of the fiber and exposing an outer surface of the second cladding along the proximal length, the outer surface comprising contaminants; and, 
(iii) the proximal length positioned within an inner cavity of a connector, whereby the contaminants are located between an inner surface of the connector and the outer surface of the second cladding; 
(iv) whereby, the contaminants are shielded by the second cladding from laser energy in the inner cladding; thereby minimize detrimental thermal effects from laser-contaminant interactions; and, 
(b) wherein the laser beam has a power of from about 1 W to about 10 kW, has a wavelength in the blue, blue green or green wavelengths, and wherein no thermal degradation of the assembly occurs.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee (US 11,119,271 B2) discloses a triple clad fiber (see the entire document);
Hodge et al. (WO 2014/163646 A1) discloses an impact resistant ferrule that is resistant to creating debris that can become trapped between ferrules and optical fibers and that cause damage (see the abstract and entire disclosure);
Cheng (CN 205157842 U) discloses an optical fiber face (1) with a protective sleeve (2) that ensures the air contact surface spot has a sufficiently large area to prevent thermal damage caused by dust;
Klanke et al. (CN 1108999 C) discloses an optical fiber with a protective coating (14) for providing protection from dust and other chemical contaminants; and
Decarlo (JP 2017-111444 A) discloses that contaminants in optical fiber connectors may cause signal loss and surface damage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874